PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,994,374
Issue Date: May 4, 2021
Application No. 16/097,973
Filed: October 31, 2018
Attorney Docket No.  P56282
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received March 30, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n 3/26/21, we were properly charged . . . $140 for a petition . . . petition [was] filed electronically on 3/26/21, but not processed and an electronic receipt was not issued . . . On 3/29/21, we refiled these papers and were charged . . . the $140 petition fee . . . Accordingly, Applicant request a refund”. 

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on May 12, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions